Eustis, J.,

delivered the opinion of tire court.
This is an action on a policy of insurance, for a total loss. The voyage was from New-Orleans to Coates’ Bluff, on Red River, with the privilege of re-shipping in keel or steamboats to Fort Towson. There was various matters of defence set up in the answer of the defendants, none of which appear to have been established. The bill of exception to the refusal of the judge to charge the jury as requested by the defendants’ counsel, and to non-suit, the plaintiff, contain nothing upon which we can reverse the judgment of the court below. The verdict of a jury was in favor of the plaintiff, and as the questions involved in the case are those of fact, and appear to us to have been satisfactorily proved the judgment of the court below is affirmed with costs in both courts.